Citation Nr: 1427542	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral plantar fasciitis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to November 1986 and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that in appealing all of the issues on appeal he sought the opportunity to testify at a video hearing before a Veterans Law Judge.  However, a review of the record on appeal reveals that the Veteran was not thereafter scheduled for this hearing.  Therefore, the Board finds that the appeal must be remanded to schedule him for the requested hearing.  See 38 C.F.R. §§ 20.703 (2013).

To ensure compliance with due process requirements, this appeal is REMANDED to the AOJ for the following action:

Schedule the Veteran for a video hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

